Citation Nr: 1020313	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
posttraumatic degenerative changes of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a partial tear of the left anterior 
cruciate ligament (ACL).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Columbia, South Carolina, which continued the 10 percent 
rating for posttraumatic degenerative changes of the left 
knee, and continued the 10 percent rating for post-operative 
residuals of a partial tear of the left ACL.

During the pendency of the appeal, a June 2008 rating 
decision of the RO in Indianapolis, Indiana increased the 
evaluation of the Veteran's degenerative changes of the left 
knee from 10 percent to 20 percent.  This increase is 
effective from January 30, 2006, the date of the Veteran's 
claim.  The Board notes, with respect to increased ratings, 
that with a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). Where a claimant has filed a notice of disagreement 
as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  Id.  Thus, the claim for an increased rating for 
degenerative changes of the left knee remains on appeal.

The Veteran testified at a February 2008 hearing at the RO in 
Indianapolis, Indiana.  A transcript of the proceeding has 
been associated with the claims file.  In his June 2007 Form 
9, the Veteran requested a Travel Board hearing.  A hearing 
was scheduled for November 2009.  Thereafter, in November 
2009, the Veteran withdrew his hearing request.  The Board 
may proceed.  See 38 C.F.R. § 20.702(e).

In September 2009, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.




FINDINGS OF FACT

1.  The Veteran's posttraumatic degenerative changes of the 
left knee are manifested by symptoms of pain, limitation of 
motion, swelling, and crepitus.  

2.  The Veteran's post-operative residuals of a partial tear 
of the left ACL are manifested by symptoms of instability 
requiring the frequent use of a knee brace and a cane or a 
crutch.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent rating 
for the left knee disability, to include posttraumatic 
degenerative changes of the left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5003, 5010, 5260, 5261 (2009).

2.  The criteria for a rating in excess of 10 percent rating 
for the left knee disability, to include post-operative 
residuals of a partial tear of the left ACL, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4071a, Diagnostic Code 5257 (2009).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased rating 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

For an increased compensation claim, the Veteran must be 
notified that he provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimants employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Court) held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific, i.e., it need not 
notify the veteran of alternative diagnostic codes, and that 
that the statutory scheme does not require "daily life" 
evidence for proper claim adjudication. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, any error 
related to the aforementioned is harmless.

Prior to the initial adjudication of the Veteran's claim, two 
letters dated in March 2006 fully satisfied the notification 
requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess, 19 
Vet. App. at 490.  Subsequent to the issuance of the May 2006 
rating decision, a June 2008 letter provided further notice 
regarding how VA determines the disability rating as well as 
notice regarding relevant diagnostic codes.  As provided 
above, this veteran specific notice is no longer necessary 
and thus harmless.  

There is a presumption of regularity that the Secretary 
properly discharged official duties by mailing a copy of a VA 
decision to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision is issued.  See Woods v. Goober, 14 Vet. App. 214, 
220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to official 
duties of the RO).  The appellant may rebut that presumption 
by submitting "clear evidence to the effect that VA's 
regular mailing practices are not regular or that they were 
not followed. The burden then shifts to the Secretary to 
establish that the VA decision was mailed to the claimant."  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the veteran at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996). 

The RO sent the initial March, 2006 VCAA notice letters to 
the Veteran's South Carolina address, the address provided by 
the Veteran when he filed his increased rating claim.  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the veteran at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).  The South Carolina address was the 
Veteran's address of record in March 2006 and the mail was 
not returned as undeliverable.  The Board finds that VA was 
entitled to rely on the South Carolina address in notifying 
the Veteran.  See id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  He has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
March 2006 and March 2008.  The Veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings. 
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service 
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough, supported by 
VA outpatient treatment records, and adequate upon which to 
base a decision.

Based upon the foregoing, the Board may proceed in evaluating 
the issues on appeal.  

II.	Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West); 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran currently receives a 20 percent rating for his 
left knee degenerative changes under Diagnostic Code (DC) 
5010-5260 for traumatic arthritis and limitation of flexion.  
The Veteran also receives a 10 percent rating for his post-
operative residuals of partial tear of the left knee ACL 
under DC 5257 for lateral instability.  See 38 C.F.R. § 
4.71a. 

DC 5010 indicates that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling.  A 20 percent rating is warranted for 
flexion limited to 30 degrees.  Flexion to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  
Further, limitation of extension of the knee to10 degrees 
warrants a 10 percent rating and a 20 percent rating is 
provided when extension is limited to 15 degrees.  Extension 
to 20 degrees is rated as 30 percent disabling and extension 
limited to 30 degrees warrants a 40 percent rating.  Finally, 
extension to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5261.  Normal range of motion of the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate II.  Separate ratings may 
be awarded for limitation of flexion and limitation of 
extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 
17, 2004).  

A private treatment note dated in November 2005 reveals 
complaints of left knee pain and a diagnosis of an old left 
knee ACL injury and arthritis of the left knee.  A November 
2005 VA treatment note shows that the Veteran could not bend 
his left knee more than 45 degrees.  

During a March 2006 VA examination, the Veteran complained of 
pain, swelling, locking, buckling, popping, and grinding.  He 
reported difficulty getting out of bed, stooping, or 
squatting.  Physical examination revealed range of motion 
from 0 to 105 degrees with pain, significant crepitus on 
range of motion, and no instability, tenderness, or warmth.  
The Veteran was diagnosed with status post left ACL repair 
with left knee osteoarthritis.  There was no evidence that 
his range of motion was additionally limited by pain, fatigue 
or weakness with repetitive motion.  

The Veteran received corticosteroid injections for his pain 
in September and October 2006.  A November 2006 MRI report of 
the Veteran's left knee shows chronic degeneration of the 
left medial and lateral menisci.  In a January 2008 private 
physical therapy evaluation, the Veteran refused left knee 
range of motion testing due to his pain.  The Veteran 
submitted to physical therapy in January 2008, which appeared 
to increase his left knee range of motion but also 
significantly increased his pain.  No range of motion 
measurements were noted in these physical therapy treatment 
notes.  In a February 2008 letter, the Veteran's private 
physician indicated that the Veteran experienced pain with 
tenderness on the anterior medial side with crepitus, 
swelling, and severe stiffness.  There was 40 degrees of 
flexion demonstrated.  The Veteran had an antalgic gait and 
used a cane.  He was able to walk half a block and could sit 
for less than one hour.  X-ray reports showed far advanced, 
traumatic arthritis.  February 2008 treatment notes reveal 
complaints of pain and instability of the Veteran's left 
knee.  

During the March 2008 VA examination, the Veteran reported 
increased pain and instability for which he used a brace and 
a cane.  He also noted that he had no loss of time from his 
job due to his knee disability.  Physical examination 
revealed quadriceps atrophy measuring 1/4 inch compared to the 
right.  There was no evidence of joint swelling or effusion.  
There was laxity of the anterior cruciate consistent with an 
ACL tear.  The Veteran's range of motion was 0 to 100 degrees 
and there was no rotatory instability found.  There was no 
change in the Veteran's range of motion on repetition.  The 
examiner noted no additional functional impairment due to 
pain, weakness, fatigability, incoordination, or flare-ups.  
There were no incapacitating episodes or radiation of pain 
noted.  There were no neurologic findings or effect on his 
usual occupation or daily activities.  

The Board finds that the Veteran's extension is normal and 
noncompensable.  See 38 C.F.R. § 4.71a, DC 5261.  Further, 
the Veteran meets the criteria for a 10 percent rating under 
limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5260.  The 
Veteran does not meet the criteria for a higher rating as his 
flexion is not limited to 30 degrees under DC 5260 and his 
extension is not limited to 15 degrees under DC 5261.  

Under Diagnostic Code 5003, the Veteran is entitled to no 
more than a 10 percent rating in recognition of the X-ray 
findings of arthritis with noncompensable limitation of 
motion.  He is in receipt of such a rating.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a, DC 5003.  There is, in this 
case, only one major joint involved.  A higher rating is not 
warranted under DC 5003.  See id.  Higher ratings under 
Diagnostic Codes 5003, 5260 and 5261 are not warranted.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994)(separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.). 

The Veteran's left knee is currently rated as 10 percent 
disabling under Diagnostic Code 5257 for instability.  A 10 
percent rating is warranted for impairment of the knee with 
slight recurrent subluxation or lateral instability; a 20 
percent rating is warranted for impairment of the knee with 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating is warranted for impairment of the knee 
with severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.  VA medical records reflect that the 
Veteran wears a left knee brace and ambulates with a cane.  
The March 2006 VA examination report notes there was no 
instability of the left knee, although it indicates that the 
Veteran wore a left knee brace and used a crutch 
periodically.  The March 2008 VA examination report shows 
quadriceps atrophy and laxity of the anterior cruciate 
consistent with an ACL tear.  No rotatory instability was 
found.  The Veteran testified in February 2008 that his knee 
is unstable and gives out.  As will be discussed below, the 
Veteran is competent to report and describe his pain and 
symptoms related to his knee, e.g. feelings of his knee 
giving out.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Veteran's wife also submitted a statement indicating that she 
has seen the Veteran's knee buckle.  She is also competent to 
report what she has witnessed.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Despite these reports, 
objective medical testing shows the Veteran's knee is stable.  
Thus, the evidence provides that the Veteran's experiences 
slight instability, which warrants a 10 percent rating 
pursuant to DC 5257.  The Board finds that a moderate level 
of instability is not shown because the clinical findings 
were negative. 

The Board has also considered the rule of DeLuca, supra.  The 
Veteran has complained of pain, weakness, fatigability, and 
stiffness in his knee.   He has tenderness and flare ups of 
pain.  However, there is no indication that these complaints 
are beyond those contemplated by the current evaluations; 
therefore, additional compensation pursuant to DeLuca is not 
warranted.

The Board has considered other possible avenues for a higher 
rating.  Knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent.  38 C.F.R. § 
4.71a, DC 5258.  While the Veteran has complained that his 
knee intermittently locks, there is no objective evidence of 
locking in his knee.  Further, DC 5259 provides a maximum 10 
percent rating for symptomatic removal of semilunar 
cartilage.  38 C.F.R. § 4.71a, DC 5259.  The Board recognizes 
that the Veteran previously suffered from a meniscal tear of 
his left knee; however, there is no medical evidence to 
suggest that the Veteran currently exhibits dislocated 
semilunar cartilage or symptomatic semilunar cartilage 
removal in his left knee.  As such, the Board concludes that 
a higher rating under DC 5258 or 5259 is not warranted.

The Board has also considered the application of other 
diagnostic codes.  The Ratings Schedule provides ratings for 
ankylosis (DC 5256), tibia and fibula impairment (DC 5262), 
and genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  The 
medical evidence does not show that the Veteran suffers from 
these disorders.  These diagnostic codes are not for 
application.  

The Board acknowledges the Veteran's assertions that he 
deserves higher ratings for his left knee disability.  He can 
attest to factual matters of which he has firsthand 
knowledge, e.g., that he experiences knee pain, stiffness, 
and swelling.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno, 6 Vet. App. at 469-470.  As a lay 
person is not capable of making medical conclusions, thus, 
his statements regarding the severity of his disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, he cannot provide a competent opinion 
regarding the severity of his service-connected disabilities.

The Board also acknowledges a statement submitted by the 
Veteran's wife.  She is also competent to report what she 
witnesses, e.g. witnessing the Veteran's knee buckle.  See 
Buchanan, 451 F.3d at 1336 (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, there is no evidence that the Veteran's wife has 
medical expertise and thus her statements regarding the 
severity of his knee disability are also not competent.  See 
Espiritu, 2 Vet. App. at 495.  

The Board has considered the possibility of staged ratings.  
Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The 
record contains no evidence demonstrating that staging is 
warranted.  
 
The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's left knee 
disability are adequate.  His complained of symptoms are 
those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service connected disability that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for his service connected 
disability are adequate. Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  

Finally, in adjudicating the current appeal for an increased 
rating, the Board has not overlooked the Court's recent 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per 
curiam) (holding that claims for higher evaluations also 
include a claim for a total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable 
to work due to a service connected disability).  However, 
Rice is not applicable to the current appeal.  While the 
Veteran has submitted evidence of a medical disability, and 
made a claim for the highest rating possible for his left 
knee disability, he has not submitted evidence of 
unemployability, or claimed to be unemployable.  At his 
February 2008 RO hearing, the Veteran testified that while 
his knee pain bothers him while performing his job duties, he 
maintains a full time job.  The Veteran has never claimed 
that his left knee disability prevents him from obtaining 
and/or maintaining employment.  Therefore, the Board finds 
that the current decision need not consider whether the 
Veteran meets the criteria for a TDIU. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
posttraumatic degenerative changes of the left knee is 
denied.  

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a partial tear of the left ACL is 
denied.  





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


